Case: 4:17-cr-00526-RLW-DDN Doc. #: 116 Filed: 10/17/18 Page: 1 of 2 PageID #: 319



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
                            Plaintiff,                  )
                                                        )
       v.                                               ) No. 17-CR-526-RLW/DDN
                                                        )
 KURT WALLACE,                                          )
                                                        )
                            Defendant.                  )

                    DEFENDANT’S NOTICE OF REQEUST TO
                    VACATE OCTOBER 17, 2018 COURT DATE

       Comes now Defendant Kurt Wallace, by his attorney, John D. Stobbs II, and for
 his Notice to Vacate October 17, 2018 court date states:
       1.   The Government has agreed to produce the documents requested in the
 subpoena served on the St. Louis Police Department.
       2. As such it is not necessary to have a hearing on the Motion to Quash filed by
 the St. Louis Police Department or discuss any matters pertaining to the subpoena.
       WHEREFORE, Defendant requests that the October 17, 2018 Court Date be
 vacated.
                                                 KURT WALLACE

                                                 STOBBS LAW OFFICES

                                          BY:
                                                 /s/John D. Stobbs II
                                                 John D. Stobbs II, No. 43052
                                                 E.D.Mo. Number 40623
                                                 Attorney for Defendant
                                                 307 Henry St. Suite 211
                                                 Alton, Illinois 62002
                                                 Telephone: (618)462-8484
                                                 FAX: (618)462-8585
                                                 Email: jds2@stobbslaw.com

                                             1
Case: 4:17-cr-00526-RLW-DDN Doc. #: 116 Filed: 10/17/18 Page: 2 of 2 PageID #: 320



                            CERTIFICATE OF SERVICE

        I hereby certify that on October 17, 2018 a copy of the attached Notice of Filing
 was filed electronically with the Clerk of the Court to be served by operation of the
 Court’s electronic filing system upon the following:




                                      Mr. Tom Rea
                                 Assistant U.S. Attorney
                                     111 S. 10th Street
                                St. Louis, Missouri 63102




                                                             STOBBS LAW OFFICES


                                                             /s/ John D. Stobbs II
                                                             Attorney for Defendant
                                                             307 Henry St. Suite 211
                                                             Alton, Illinois 62002


                                            2
